Citation Nr: 1034928	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-34 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus (DM).

2.  Entitlement to service connection for hypertension claimed as 
secondary to service-connected DM.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 
1971.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In August 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

The issue of a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU) has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran's service-connected DM is currently treated with 
oral medication, insulin, and a restricted diet, but with the 
weight of the evidence against a finding that the Veteran's DM 
required regulation of the Veteran's activities.   The evidence 
shows that the Veteran's DM is not controlled due to failure by 
the Veteran to comply with dietary restrictions and insulin 
management.  

3.  The question of whether diabetes mellitus caused hypertension 
is in equipoise. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 
(2009).

2.  The criteria for service connection for hypertension as due 
to service-connected diabetes mellitus  are met. 38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Given the favorable disposition of the Veteran's claims for 
service connection for hypertension, the Board finds that all 
notification and development action needed to fairly adjudicate 
this claim has been accomplished.

With regard to the claim for an increased rating for DM, a March 
2006 and a March 2010 letter provided notice to the Veteran of 
the evidence and information needed to substantiate his claim for 
an increased rating on appeal.  These letters also informed the 
Veteran of what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  These letters further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claim.  After issuance of the above letters, and 
proving the Veteran and his representative additional opportunity 
to respond, the RO readjudicated the issue for an increased 
rating for DM in a March 2010 SSOC.  Hence, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the SOC or 
SSOC, is sufficient to cure a timing defect).

While the Veteran was not provided information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman, on these facts, such omission is not shown to 
prejudice the Veteran.  As the Board's decision herein denies the 
claim for an increased rating for DM, no disability rating or 
effective date is being, or is to be, assigned.  Hence, there is 
no possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of the 
August 2010 Board hearing, as well as various written statements 
provided by the Veteran as well as by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased rating

Rating Criteria

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings applies under a particular DC, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise,  the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the 
question for consideration is the propriety of the rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7913 
(2009).  Under DC 7913, a 20 percent rating is warranted for DM 
that requires insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted for 
DM that requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned where the Veteran 
requires insulin, a restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or weekly visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned when the Veteran requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational activities) 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  Complications of diabetes are evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  Non-compensable complications are 
considered part of the diabetic process under DC 7913.  See 
Diagnostic Code 7913, note (1).


Analysis

A July 2005 VA DM examination report reflects that the Veteran 
denied any tingling or numbness, hospitalizations, ketoacidosis, 
or hypoglycemia at any time.  

An April 2006 QTC examination report reflects that the Veteran 
does not have a history of diabetic ketoacidosis and does not 
have problems with hypoglycemia.  On average, he visits the 
doctor six times per year.  Treatment includes medication of 
Glipizide and Novolin.  

 A June 2006 VA medical record reflects that the Veteran's blood 
sugar is uncontrolled.  The VA physician discussed diet, smoking 
cessation, and exercise with the Veteran.  

A July 2006 VA medical record reflects that the Veteran is on 
oral agents and insulin for control of his DM.  

In a February 2007 letter, the Veteran stated he was in the 
process of gaining a restricted or regulated activity status.  

 An August 2007 VA medical record notes that the Veteran's DM is 
not controlled and that the Veteran was non-compliant in terms of 
diet.  

An October 2007 addendum to a VA medical record notes that the 
Veteran was urged to pursue a low carbohydrate diet and restrict 
his activities to as tolerated.  

A February 2008 VA medical record reflects that the Veteran has 
had some personal problems in the last few weeks and has not been 
adherent to his medication or checking his blood sugar.  The 
Veteran was taking insulin and oral agents.  Diet remains a 
problem as he eats whatever is available due to monetary issues.  
His diabetes was uncontrolled.  The Veteran was taking his 
insulin incorrectly.  

An April 2009 VA urgent care note reflects that the Veteran's 
blood sugar is high.  The Veteran is not monitoring his blood 
sugar and is not strict with his diet.  

A November 2009 VA examination report reflects that the Veteran 
reported no episodes of diabetic ketoacidosis which required 
hospitalization  and he was not hospitalized for hypoglycemia.  
He indicated that he has not visited a diabetic care provider for 
ketoacidosis or a hypoglycemic reaction.  The Veteran indicated 
that he treats his DM with diet which includes restricted 
calories and carbohydrates, oral medication and insulin.  

During the August 2010 Board hearing, when the Veteran's 
representative asked the Veteran if he had restrictions of 
specific activities regarding his DM, the Veteran responded that 
he had activity restrictions related to his heart rate, to 
abstain from doing anything that was going to bring his heart 
rate up above normal.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating in excess of 20 percent for service-  connected DM have 
not been met at any time during the appeal period.
 
Specifically, while the evidence shows the Veteran takes oral 
medication and was instructed to maintain a diabetic diet, there 
is a lack of evidence that the Veteran was required to regulate 
his activities due to his service-connected DM.  In this regard, 
while an October 2007 addendum to a VA medical record notes that 
the Veteran was urged to pursue a low carbohydrate diet and 
restrict his activities to as tolerated, this general statement 
does not indicate that this was due to his DM.  Further, this 
statement merely indicates that the Veteran only needed to 
restrict his activities on an as needed basis.  The Board notes 
that the term "regulation of activities," as defined by 
Diagnostic Code 7913, requires that a claimant have a medical 
need to avoid not only strenuous occupational activity, but 
strenuous recreational activity as well.  Camacho v. Nicholson, 
21 Vet. App. 360, 363-64, 366 (2007).  Moreover, during the 
August 2010 Board hearing, the Veteran testified that his need to 
restrict his activities was to maintain a normal heart rate, 
contrary to prior assertions that it was due to his DM.  See 
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Lastly, the most recent 
VA examination report in November 2009 shows that the Veteran 
reported that he treated his DM with diet which includes 
restricted calories and carbohydrates, oral medication and 
insulin.  He never suggested that he regulated or restricted his 
activities as part of his treatment for his DM.  In addition, the 
VA medical records and the November 2009 VA examiner indicated 
that there were no ketoacidosis or hypoglycemic reactions.  
Therefore, the criteria for a rating in excess of 20 percent for 
diabetes mellitus are not met.

The Board also notes that in a September 2006 rating decision, 
the Veteran was granted service connection for peripheral 
neuropathy of the right and the left lower extremity, and 
erectile dysfunction, each, as secondary to the Veteran's 
service-connected DM, and special monthly compensation based on 
loss of use of a creative organ.  In addition, in a March 2010 
rating decision, the Veteran was granted dyshydrotic eczema, 
bilateral calves, peripheral neuropathy of the right and the left 
upper extremity, and peripheral vascular disease of the right and 
the left lower extremity, each, as secondary to the Veteran's 
service-connected DM.   As these matters have been separately 
rated and the Veteran did not appeal the assigned ratings for 
these disabilities, these matters are not currently before the 
Board.  No further complications of DM have been identified.

The above determination is based on consideration of pertinent 
provisions of the rating schedule.  The Board points out that 
there is no showing that, at any point during the appeal period, 
that the Veteran's DM has reflected so exceptional or so unusual 
a disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  In this regard, the Veteran's service-connected DM with 
erectile dysfunction has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in the 
assigned rating).  There also is no objective evidence that the 
disability has warranted frequent periods of hospitalization, or 
has otherwise rendered impractical the application of the regular 
scheduler standard.  In the absence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the rating criteria reasonably describe 
the Veteran 's disability level and symptomatology and provides 
for additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.

In light of the above, there is no basis for staged ratings, 
pursuant to Hart, and the claim for a higher rating for diabetes 
mellitus with erectile dysfunction must be denied.  In reaching 
this decision, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against the claim, the doctrine is not applicable 
in the instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

III.  Service connection

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury. Such permits a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice- connected disability by a service-
connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

A December 2004 VA medical record reflects that the Veteran had a 
new onset of diabetes in May 2004 and that he was currently 
diagnosed with hypertension.  The Veteran denied a history of 
hypertension. 

 A July 2005 VA diabetes mellitus examination report reflects 
that the VA examiner opined that because both occurred at the 
same time, it is more than likely that his essential hypertension 
is not particularly secondary to DM.  

In an April 2006 QTC examination report for DM, the examiner 
opined that the Veteran's high blood pressure was at least as 
likely as not a complication of diabetes because the onset of the 
condition is deemed to be a complication of the diabetes in 
relation to the diabetes onset. 

In an October 2007 VA medical record, the Veteran's physician 
opined that the Veteran's hypertension may be associated with his 
concomitant diabetes.  

In a November 2009 VA examination report, the VA examiner opined 
that the onset of the DM and hypertension were contemporaneous 
and with absence of nephropathy an aggravation can be deemed less 
likely than not.  

Based on a review of the evidence, the Board finds that the 
evidence is in equipoise and that service connection is warranted 
for hypertension.  In this regard, the medical evidence includes 
opinions in favor of and against the Veteran's contentions that 
his hypertension is related to his service-connected DM.  

Clearly, the medical evidence of record has been weighed and 
interpreted differently by the different medical providers, 
allowing for a difference of opinion by reasonable minds.  Thus, 
the evidence appears to be in equipoise and it appears that the 
Veteran as likely as not has hypertension due to service-
connected DM. Resolving all reasonable doubt in favor of the 
Veteran, the evidence supports a grant of service connection for 
hypertension.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

Service connection for hypertension, claimed as secondary to 
service-connected DM, is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


